                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  LEWIS COSBY,                                    )
  KENNETH R. MARTIN,                              )
  as beneficiary of the                           )
  Kenneth Ray Martin Roth IRA, and                )
  MARTIN WEAKLEY, on behalf of                    )
  themselves and all others similarly situated,   )
                                                  )
                Plaintiffs,                       )
                                                  )
  v.                                              )    No.:   3:16-CV-121-TAV-DCP
                                                  )
  KPMG, LLP,                                      )
                                                  )
                Defendant.                        )


                                           ORDER

         Before the Court is defendant’s motion to partially lift stay [Doc. 113]. Pursuant to

  28 U.S.C. § 636, the motion [Doc. 113] is hereby REFERRED to the Honorable Debra C.

  Poplin, United States Magistrate Judge, for her consideration and determination or report

  and recommendation, as may be appropriate.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




Case 3:16-cv-00121-TAV-DCP Document 119 Filed 04/15/19 Page 1 of 1 PageID #: 7363
